DETAILED ACTION


Reasons for Allowance 

The following is an examiner’s statement of reasons for allowance: Claims 1, 4-10 and 13-14 are allowed.
Applicant’s remarks and/or amendments regarding currently pending independent claims 1 and 11, see applicant’s remarks filed on 05/26/2021, have been considered are persuasive and appears to overcome the rejection
However, upon further review and search, main Claims 1 and 11, are considered allowable since when reading the claims in light of the specification, none of the references searched and of record alone or in combination disclose or suggest the combination of the limitations specified in independent claims 1 and 11.
Specifically, claims 1 and 11 contain subject matter allowable over the prior art of record because the Examiner found neither prior art cited or searched in its entirety, nor based on the prior art, found any motivation to combine any of said prior art which teaches, as recited in main claims 1 and 11, that is  “an original reading apparatus, comprising: an original platen on which an original is to be placed; a reading unit configured to read the original placed on the original platen while moving in a predetermined direction in a housing, the original platen being mounted to the housing; a sensor, which is provided in the housing, and is configured to detect presence or absence of the on the original platen to identify a size of the original; and a holding member configured to hold the sensor and a cable extending from the sensor, the holding member being movable in the housing in the predetermined direction, and the holding member being movable to a first position for identifying a first size standard and to a second position for identifying a second size standard, and wherein a grip portion used by an operator to move the holding member in the predetermined direction is provided at one end of the holding member, the one end extending to a predetermined space through an opening portion in a wall on a rear side of the housing, the predetermined space being located on a rear side of the wall and a rear side of the original platen, the predetermined space being covered by a cover member, wherein when the cover member is removed, the grip portion is exposed, and wherein the cable extends from the one end of the holding member to the predetermined space”.
Further, the prior arts of record don’t disclose or suggest the features of claims 1 and 11. There exists no motivation in the prior art to combine teachings to disclose the limitations of main claim 1 and 11 as amended.
Main Claim 11, contains the same language resulting in indication of allowable subject matter as claim 1. Therefore the reasons for indicating allowable subject matter of claim 11 are the same as claim 1, above.
For at least the above reasons, the prior arts of the record don’t teach or suggest the combination features of claims 1 and 11. 
Claims 4-10 and 13-14, which depend from claims 1 and 11, are patent-ably distinct from the prior arts by virtue of their dependency and further in view of the additional features recited therein.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEGUSSIE W WORKU whose telephone number is (571)272-7472.  The examiner can normally be reached on 6:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy P Goddard can be reached on 571-272-7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NEGUSSIE WORKU/Primary Examiner, Art Unit 2677